Exhibit 10.1
AWARD CANCELLATION AGREEMENT
     This Award Cancellation Agreement (this “Agreement”), is made and entered
into as of the latest date set forth below, by and between _______________
(“Grantee”), and Collective Brands, Inc. (“CBI”), with reference to the
following facts:

  A.   Grantee was granted a Performance Share Unit award under the Collective
Brands, Inc. 2006 Stock Incentive Plan (the “Plan”), which was evidenced by that
certain Award Agreement dated June 4, 2007 ( the “Award”);     B.   Pursuant to
the Award, Grantee has the potential to earn shares of CBI Common Stock based
upon the appreciation of the price of CBI Common Stock;     C.   If payout under
the Award were determined based on the value of CBI Common Stock through the
date hereof, Grantee would not be entitled to any payment;     D.   The Award
has resulted in the recognition of certain financial accounting charges against
the earnings of CBI and would continue to cause CBI to incur additional charges
during the term of the Award;     E.   The Compensation Nominating and
Governance Committee of the Board of Directors has determined that consistent
with the philosophical approach adopted by the Committee at its March 1, 2007
meeting regarding events outside the normal course of business, the accounting
costs associated with the Award for fiscal year 2008 incurred by CBI for
executives who surrender their Awards shall be excluded from any incentive
calculation utilizing earnings in any form;     F.   CBI and Grantee desire to
eliminate future charges against CBI earnings that would result from the
continuance of the Award;     G.   Grantee desires to accommodate CBI’s wishes
and is willing to allow CBI to cancel the Award in exchange for no additional
consideration; and     H.   CBI and Grantee have agreed that it is in their
mutual best interests to cancel the Award.

     In consideration of the premises and for good and valuable consideration,
the receipt of which by each party is hereby acknowledged, the parties agree
that the Award is hereby cancelled and the agreement evidencing the Award
thereof, are terminated and shall be of no further force or effect.
     IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as
of the latest date set forth below.

                          GRANTEE       COLLECTIVE BRANDS, INC.    
 
                       
 
          By:                              
 
              Title:                              
 
                       
Date:
          Date:                                  

